DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed February 22, 2022.  Claims 1, 5, 11, and 18 have been amended.  Claims 2-4 and 6 have been cancelled.  Claims 13-16 remain withdrawn.  Claims 1, 5, 7-12, 17, and 18 are currently pending and under examination.
	
	This application is a U.S. National Phase Application filed under 35 U.S.C. §371 and claims priority to International Application No. PCT/JP2018/042207, filed November 15, 2018, which claims priority under 35 U.S.C. §119 to Japanese Application No. 2017-220526, filed November 16, 2017, and Japanese Application No. 2018-116818, filed June 20, 2018.

Withdrawal of Rejections:

	The rejection of claims 5, 11, and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 1-9 under 35 U.S.C. 102(a)(1) as being anticipated by Mammadov et al., is withdrawn.
	The rejection of claims 1, 7, 8, 10-12, 17 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al., is withdrawn.

New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-12, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the distance between fibers" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  No distance between fibers is previously recited in the claim.
Claims 5, 7-12, 17, and 18 are included in this rejection as these claims depend from above rejected claim 1, and fail to remedy the noted deficiency. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mammadov et al. (Neural differentiation on synthetic scaffold materials, Biomaterials Science, Vol. 1, (2013), pp. 1119-1137 – Previously Presented).
With regard to claim 1 Mammadov et al. teach numerous nerve cell devices that all include a neuron, or a precursor cell type differentiated into a neuron, and a cell scaffold (Abs.; Figs. 9-12).  Including specifically a nerve cell device including primary motor neurons, which are neural cells derived from primary cultured cells, where such cells can be cultured on an electrospun PLLA fiber substrate, which is a fiber sheet formed of a polymeric material (Abs.; p. 1126, Left Col., Para. 2).  
Fibers of a fiber substrate can have an oriented structure, including where the fibers are aligned in one direction with 80% or more of the fibers present within a range of ±30° (see Fig. 9B,C; 10c,d; 11(a); 12a,b).  The distance between the fibers can include 5 to 50µm, and the fibers which make up a fiber sheet can have an opening ratio including 10-50% (see Fig. 9B,C; 10c,d; 11(a); 12a,b).  The diameter of a cross section of the fibers can be 0.6-0.8µm when culturing primary motor neurons on PLLA nanofibers (p. 1126, Left Col., Para. 2), as well as 1.3µm (p. 1126, Left Col., line 1), which are fully encompassed within 0.1 to 8µm.  The cultured neurons form a three-dimensional structure on/in the cell scaffold (see Fig. 9B,C; 10c,d; 11(a); 12a,b).  While a thickness of the fiber sheet made up of the fibers is not specifically taught, it would have been obvious to one of ordinary skill in the art that the fiber sheet must have a thickness of at least the diameter of a single fiber, which includes 1.3µm as discussed above, which is fully encompassed within a thickness of 1-40µm.
Mammadov et al. teach that properties such as fiber diameter, density, and alignment provide for different growth effects when culturing neurons (p. 1125, Right Col., Para. 3 to p. 1126, Left Col., Para. 2).  As such, it would have been obvious to one of ordinary still in the art to adjust properties such as orientation, spacing, diameter, and opening ratio to provide a nerve cell device capable of providing nerve cells with the desired characteristics for the intended end use.  As such, it would have been obvious to one of ordinary skill in the art to utilize the teachings of Mammadov et al. to provide a nerve cells device that includes various parameters as expressly taught to result in a device that provides nerve cells with the desired characteristics.  
With regard to claim 5, Mammadov et al. teach a nerve cell device including DRG neurons, cultured on an aligned, electrospun PLLA nanofiber substrate, which is a fiber sheet formed of a polymeric material, and where laminin is immobilized on, which is coating, the nanofibers (p. 1125, Left Col., 2.2.3, Para. 2; Fig. 9).  
With regard to claims 7 and 8, Mammadov et al. teach hMSCs that differentiate into nerve cells on aligned PDMS nanogratings (p. 1126, Left Col., Para. 3 to Right Col., Line 4), which is a nerve cell device comprising a cell scaffold and neurons derived from pluripotent stem cells from a mammal.  
	 With regard to claim 9, Mammadov et al. teach ESCs that differentiate into neurons, including GABAergic (gamma-aminobutyratergic) neurons, on aligned PUA substrates (p. 1125, Right Col., Para. 2), which is a nerve cell device comprising a cell scaffold and neurons derived from pluripotent stem cells.  


Claims 1, 10-12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mammadov et al., as applied to claim 1 above, and further in view of Kimura et al. (US 2008/0207900; Published 2008 – Previously Presented), as evidenced by Amazon (BD 353075 Falcon Clear Polystyrene 96 Well Cell Culture Plate, Accessed 11/17/20, Available online at: www.amazon.com/BD-353075-Polystyrene-Culture-Low-Evaporation/dp/B0090SES4M - Previously Presented).
The teachings of Mammadov et al. as applied to claim 1 have been set forth above.  
With regard to claims 10-12, 17, and 18, Mammadov et al. do not specifically teach a seeding density of the neurons, including seeding the scaffold at a density of 1x104 to 4x106 cells/cm2, a frame for holding a periphery of the nerve cell device, where the frame has a longitudinal length x a lateral length of 2mm x 2mm to 15mm x 15mm, a nerve cell mounting dish that comprises the nerve cell device, or a nerve cell mounting plate including at least one well in  a multi-well plate having a plurality of wells that comprises the nerve cell device.
Kimura et al. teach neuronal cells derived from rat brains, the cells seeded into a well of a poly-L-lysine coated 96 well polystyrene culture vessel (Para. 394), which is a nerve cell device comprising a cell scaffold (individual well), and primary cultured neurons derived from a mammal.  The 96 well polystyrene culture vessel utilized by Kimura et al. is the Falcon catalog #35-3075 96 well polystyrene culture vessel (Para. 394).  Referring to this polystyrene culture vessel as pictured in the Amazon evidentiary reference, each of the 96 individual wells is a cell scaffold, the outer ridge around each well is a frame for holding the periphery of the nerve cell device, and the overall 96 well polystyrene culture vessel is a nerve cell mounting dish/plate comprising the nerve cell device, including in at least one well in the 96 well plate, which is a multi-well plate having a plurality of wells.   The neurons are seeded onto the scaffold at a density of 5x105 cells/cm2 (Para. 394), which is fully encompassed within 1x104 to 4x106 cells/cm2.
The 96 well polystyrene culture vessel utilized by Kimura et al. is the Falcon catalog #35-3075 96 well polystyrene culture vessel (Para. 394).  Referring to this polystyrene culture vessel as presented in the Amazon evidentiary reference, this plate measures 128mm long by 86 mm wide.  There are 96 wells in this plate, where each individual well is the nerve cell device, and the surrounding, circular outer ridge of each well is a frame that is circular.  As this plate measures 128mm long by 86mm wide (see Amazon), the frame (outer ridge of each well) has a longitudinal length x a lateral length of about 10mm x 10mm, which is fully encompassed within 2mm x 2mm to 15mm to 15mm.  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Mammadov et al. and Kimura et al., because both teach nerve cell culture devices comprising a cell scaffold and neurons.  Seeding the scaffold at a density of 5x105 cells/cm2, providing a frame for holding a periphery of the nerve cell device, where the frame has a longitudinal length x a lateral length of about 10mm x 10mm, providing a nerve cell mounting dish that comprises the nerve cell device, and providing a nerve cell mounting plate including at least one well in a multi-well plate having a plurality of wells that comprises the nerve cell device, is known in the art as taught by Kimura et al.  The use of the seeding density and additional components to hold the cell scaffold as taught by Kimura et al. would have been expected to predictably improve the device as rendered obvious by Mammadov et al. by providing a seeding density known to be effective for culturing nerve cells, as well as providing a means of supporting the nerve cell device as rendered obvious by Mammadov et al. during the culturing process.  
Response to Arguments

In view of Applicant’s amendments, all previous rejections have been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections have been set forth above. 
	

Conclusion

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653